Brooke, J.
Defendant was convicted under a complaint and warrant wherein it is charged that said defendant,—
“did then and there unlawfully possess within this State, to-wit, the State of Michigan, certain spirituous and intoxicating liquors, to-wit, one gallon of whiskey, said intoxicating liquors not being then and there so possessed for medicinal, chemical, mechanical, scientific or sacramental purposes.”
The evidence introduced makes it clear that the defendant was in possession of the liquor in question in his private house and that he had acquired such possession by purchase at a time prior to the first of May, 1918, when both purchase and possession were legal. At the conclusion of the trial a motion was made on behalf of the defendant for a directed verdict upon the ground that the information contains *700no allegation or fact constituting a crime under the laws of the State of Michigan and upon the further ground that Act No. 161 of the Pub. Acts of 1917, under which defendant was prosecuted, was repealed by Act No. 338, Pub. Acts 1917. That under the latter act possession by defendant of intoxicating liquors legally acquired prior to May 1, 1918, does not constitute a violation of any existing law. The motion was denied and defendant was convicted.
The question here involved is ruled by our decision in People v. Marxhausen, ante, 559, to which reference is made for a discussion of the applicable law.
The judgment is reversed and the defendant is discharged.
Bird, C. J., and Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, J., did not sit.